




Exhibit 10.42




Pinnacle Foods Inc.
(f/k/a “Crunch Holding Corp.”)
399 Jefferson Road
Parsippany, New Jersey 07054


March 4, 2013


[Team Member/Employee/Partner]


In light of recent performance of Pinnacle Foods Inc. (f/k/a “Crunch Holding
Corp.”) (the “Company”), the board of directors of the Company has decided to
modify the vesting terms applicable to any Performance Options granted to you
under the Company's 2007 Stock Incentive Plan (the “Plan”). The changes are
intended to increase the likelihood that the Internal Rate of Return target with
respect to your Performance Options will be satisfied. This increases the
likelihood that you will become vested in these Performance Options.


Capitalized terms used but not defined in this letter shall have the meanings
ascribed such terms in your Nonqualified Stock Option Agreement (the “Option
Agreement”).


Effective immediately, Section 3(b)(iii) to the Option Agreement shall hereby be
amended to replace all references to a “20% annual Internal Rate of Return” with
“12% annual Internal Rate of Return”.


Except as is provided in this letter, the Option Agreement shall remain
unchanged and continue in full force and effect.


Sincerely,


Crunch Holding Corp.
By:
/s/ M. Kelley Maggs
Name:
M. Kelley Maggs
Its:
Senior Vice President, Secretary and General Counsel





